[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                MARCH 2, 2012
                                No. 11-13257
                                                                  JOHN LEY
                            Non-Argument Calendar                  CLERK
                          ________________________

                  D.C. Docket No. 1:09-cr-00446-TWT-LTW-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

ANGEL RUBEN RESENDIZ,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                (March 2, 2012)

Before TJOFLAT, EDMONDSON and CARNES, Circuit Judges.

PER CURIAM:

      Thomas Wooldridge, appointed counsel for Angel Resendiz in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Resendiz’s convictions and

sentences are AFFIRMED.




                                         2